COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:               01-13-00894-CR; 01-13-00895-CR
Style:                      Julio Alvarado
                            v The State of Texas
                  *
Date motion filed :         August 28, 2014
Type of motion:             Motion for Discovery
Party filing motion:        Pro se
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)


          Appellant, acting pro se, filed motions entitled “Discovery Motion—‘Brady’ Inconsistent Evidence”
          in both of these appeals. The motions are dismissed because appellant is represented by counsel and
          has no right to hybrid representation. See Scheanette v. State, 144 S.W.3d 503, 505 n.2 (Tex. Crim.
          App. 2004); Ex Parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App. 2001).


Judge's signature: /s/ Michael Massengale
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: September 2, 2014




November 7, 2008 Revision